Title: From Benjamin Franklin to Joseph Galloway, 9 March 1769
From: Franklin, Benjamin
To: Galloway, Joseph



Dear Sir
London March 9. 1769
I wrote a few Lines to you per Packet, in which I mention’d that at a late Meeting of the Agents they had agreed to join in a Petition for the Repeal of the Duty Act. I was desir’d to make a Draft, which I did. The Proposition came from Mr. Garth, who is a Member of Parliament and Agent for S. Carolina. The Opinion was that the Ministry might probably wish to get rid of that Act if they had a fair Opportunity given them; that they could not do it on any of the Petitions that had been offer’d, because those Petitions denied the Right of Parliament and therefore could not be receiv’d: And if we were to petition, giving other Reasons, our Petition must be receiv’d, and would give Government an Opening to relieve itself and America if so disposed. I accordingly drew a Petition of which I send you the Copy, wherein, tho’ we did not mention the Right, we avoided saying anything that might be construed as a Relinquishing of it; and I used some Words that should imply what they would not allow us to mention. The Draft was approv’d at our next Meeting by all present; but two being absent it was agreed to shew it to them before we proceeded farther, and to meet again as last Tuesday. At this Meeting their Minds began to change, from an Apprehension that their Constituents might think the not mentioning the Right was a tacit relinquishing of it, and be offended with them for taking such a Step; and that even Government here might pretend so to construe it. After debating it some time, and one declaring that his Instructions were express not to ask for a Repeal on any other Foundation than the Incompetency of the Right, it was found that no one car’d to sign it unless it was to be sign’d by all; and being besides assur’d that the Ministry were absolutely determin’d to do nothing farther in the Affairs of America this Session, we broke up, concluding to drop the Petition. Mr. Jackson however privately told me, he intended to move for the Repeal in the House on the Grounds of the Petition, tho he had no Prospect of Success; but it would give an Opportunity for some Debates which might be of Use.
Gov. Pownall has taken the Part of being a warm Friend for the Colonies in Parliament. I sent you with the Votes his Speech against the Resolutions: He had it printed to communicate privately to his Friends among the Members, that they might see what they could not hear; for the Court Party kept a continual Talk during the whole time of his Speaking, to prevent his being heard. He has given me some Copies, and I send you herewith another. If it should be publish’d with you, his Name must not be mention’d.
On the whole it is my clear Opinion that nothing will bring on a Change of Measures here but our unanimous Resolution to consume no more of their Goods, while these Acts are continued: We mention’d but one in the Petition, leaving the other for a future Attempt, as apprehending we might by asking too much at once fail of getting anything. If our People enter into such Engagements, I could wish it were not among the Members only, but all the Inhabitants. The Clamours of the Manufacturers here are the most likely thing to bring the American Minister to his Senses. But whether the Acts are ever repeal’d or not, the Frugality and Industry will work greatly to our Advantage, and make Money plenty among us, tho we should never be allow’d to issue Paper. I am Dear Sir Your most obedient humble Servant
B Franklin


In Franklin’s hand: I have been oblig’d by Hurry to make use of Help in Copying. But it is a faithful trusty Hand, tho’ not a neat one.
B F.
Jos. Galloway, Esqr


